Exhibit 99.3 Information Relating to Item14 - Other Expenses of Issuance and Distribution Estimated expenses in connection with the issuance and distribution from time to time of such number of shares of common stock having an aggregate offering price of up to $30,000,000 pursuant to the sales agency agreement, registered pursuant to the Registration Statement (Registration No.333-166441) on FormS-3 filed on April 30, 2010, as amended by Post-Effective Amendment No. 1 filed on May 11, 2010 and effective on May 13, 2010, are (other than the commission fee payable by the Company to Sandler O’Neill equal to 2.75% of the gross sales price per share for shares sold through Sandler O’Neill under the sales agency agreement) set forth in the following table. All amounts are estimated.
